Case 3:15-cv-07658-MAS-LHG Document 551 Filed 05/06/20 Page 1 of 2 PagelD: 16090

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

In re VALEANT PHARMACEUTICALS
INTERNATIONAL, INC. SECURITIES
LITIGATION

This Document Relates TO:
Case No. 3:15-cv-07658-MAS-LHG

 

 

Master No. 3:15-cv-07658-
MAS-LHG

CLASS ACTION
Judge Michael A. Shipp

Magistrate Judge Lois H.
Goodman

Special Master Hon. Dennis M.
Cavanaugh, U.S.D.J. (Ret.)

NOTICE OF MOTION FOR
PRO HAC VICE ADMISSION
OF ROBERT W. CLORE

PLEASE TAKE NOTICE that on June 1, 2020 at 9:00 am, or as soon

thereafter as counsel may be heard, Objector Cathy Lochridge shall move under

Local Civ. R. 101.1(c) for an Order permitting the pro hac vice admission of

Robert W. Clore.

 

 
Case 3:15-cv-07658-MAS-LHG Document 551 Filed 05/06/20 Page 2 of 2 PagelD: 16091

PLEASE TAKE FURTHER NOTICE that Objector Cathy Lochridge will
rely upon the Certifications of Jerome Froelich and Robert W. Clore, including
Exhibit A to Mr. Clore’s certification, in support of this motion.’

PLEASE TAKE FURTHER NOTICE that Class Counsel and Defendants’
counsel have not consented to this Motion. No brief is necessary as this Motion
does not raise novel or complex issues of law. It is respectfully requested that the
Court rule upon this Motion without requiring the appearance of counsel, pursuant
to Fed. R. Civ. P. 78.

A proposed form of Order is attached.

DATED: May 6, 2020 Respectfully submitted,
/s/ Jerome J. Froelich, Jr.
Jerome J. Froelich, Jr.
Admitted, District of New Jersey
McKenney & Froelich
One Midtown Plaza, Suite 910
1360 Peachtree Street

Atlanta, Georgia 30309-2920
(404) 881-1111

Counsel for Cathy Lochridge

 

"It should be noted that in addition to seeking pro hac vice admission before
this Court, Mr. Clore is in the process of applying for admission to practice in the

State of New Jersey, and if admitted, intends to apply for general admission to the
District of New Jersey.

 
